COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 VICTOR MANUEL GALLEGOS,                                          No. 08-14-00275-CR
                                                  §
                              Appellant,                             Appeal from the
                                                  §
 v.                                                            County Court at Law No. 7
                                                  §
 THE STATE OF TEXAS,                                            of El Paso County, Texas
                                                  §
                              State.                              (TC# 20120C01669)
                                                  §

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time to file the brief
                                           '
until April 11, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Charles L. Roberts, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before April 11, 2015.

       If the Appellant’s brief is not filed with this Court by April 11, 2015, this Court will find it

necessary to send this case back to the trial court for a hearing as to why the Appellant’s brief has

not been filed.

                               IT IS SO ORDERED this 17th day of March, 2015.

                                                                               PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.